as updated from time to time by SASAC by adding or removing enterprises from that list, subject to: (i) an entity being deemed not to be a Pre-approved SOE, despite being on such a list, if it is not, or has ceased to be: (A) listed on a recognised Stock Exchange, and majority-owned and controlled by SASAC (representing the PRC Central Government); or (B) 100% owned by SASAC (representing the PRC Central Government); (ii) wholly-owned and controlled subsidiaries of such entities, which meet the permitted transferee criteria set out in each Strategic Alliances Agreement, and for the purposes of that Agreement being deemed to be a Pre-approved SOE; and (iii) any other variations as agreed between Chinalco and Rio Tinto; and (c) in the event of a reorganisation or restructure by the PRC Central Government, which results in a new authority or entity being designated to hold or administer all or part of the Page 13 Co-operation and Implementation Agreement State-owned assets, the Pre-Approved SOEs will be as listed on the official list of enterprises owned by such authority or entity published and updated from time to time by such authority or entity. For the purposes of this definition, Contributor shall have the same meaning as used in the Tentative Measures for the Supervision and Administration of State-Owned Assets of Enterprises (Decree 378 of the State Council) as at the date of execution of this Agreement, whereby the Contributor is designated and authorised by the PRC State Council representing the PRC Central Government to supervise and administer the State-owned assets on behalf of the PRC State Council. Proposal for a Listed Subsidiary means any proposed or possible transaction or arrangement pursuant to which, if ultimately completed, a person (or a group of persons) would: (a) directly or indirectly acquire an interest in, Voting Power in, a Relevant Interest in or become the holder of: (i) any Listed Subsidiary Shares; (ii) the whole or a substantial part or a material part of the business or property (or of a business group or division) of a Listed Subsidiary or a Subsidiary of a Listed Subsidiary; or (iii) otherwise than in the ordinary course of business as a customer, assets of a Listed Subsidiary or of any Subsidiary of a Listed Subsidiary, including by way of takeover bid, scheme of arrangement, capital reduction, sale of assets, sale, purchase or issue of Listed Subsidiary Shares, joint venture or any arrangement which gives an economic interest or economic exposure to the business, property or assets as the case may be; (b) acquire control (within the meaning of Section50AA of the Australian Act) of a Listed Subsidiary or a Subsidiary of a Listed Subsidiary; or (c) otherwise acquire or merge with a Listed Subsidiary or a Subsidiary of a Listed Subsidiary (including by a reverse takeover bid, reverse scheme of arrangement or dual-listed companies structure). RTA Asia means Rio Tinto Alcan Pte Ltd. RTIO Asia means Rio Tinto Iron Ore Asia Pte Ltd. RTL Constitution means the Constitution of RTL from time to time. RTL Public Shares means all RTL Shares on issue, excluding any RTL Shares held by a Related Entity of RTP. RTL Share means an ordinary share in RTL. RTL Shareholder means a holder of one or more RTL Shares. RTP Articles means the memorandum and articles of association of RTP from time to time. RTP Share means an ordinary share in RTP, other than a Treasury Share. RTP Shareholder means a holder of one or more RTP Shares. Page 14 Co-operation and Implementation Agreement Related Entity means: (a) in relation to Rio Tinto or any other member of the Rio Tinto Group, any entity which is related to RTL and/or RTP within the meaning of section 50 of the Australian Act, which is controlled by RTL and/or RTP within the meaning of part 1.2 division 6 of the Australian Act or which is a subsidiary of RTL or RTP as defined under the UK Act 2006 or which is a subsidiary of RTL or RTP as defined under the UK Act 2006, as amended; (b) in relation to Chinalco or any other member of the Chinalco Group, any entity which is related to Chinalco within the meaning of section 50 of the Australian Act, which is controlled by Chinalco within the meaning of part 1.2 division 6 of the
